PER CURIAM.
The trial court entered summary judgment in favor of C. H. Gurley, appellee herein, in a suit on a note whereby Gurley claimed the appellant was indebted to him. After the issues were framed Gurley filed a motion for summary judgment, attaching his affidavit to the effect that the appellant was indebted to him in a specific amount.
Subsequently appellant deposed Gurley and Gurley admitted that the money due on the note was not owed to him but was owed to a corporation known as Hart-Delta, Inc. At this juncture the trial court entered the summary judgment in favor of Gurley personally and the appellant appeals, contending that it was error to enter the summary judgment in favor of Gurley *880in face of the conflict between the affidavit and the deposition.
We must agre% with appellant and reverse the summary judgment in view of the conflict in Gurley’s own sworn testimony as to whom the money is rightfully due.
For the foregoing reasons the summary judgment appealed is reversed and remanded for further proceedings.
PIERCE, C. J., and HOBSON and MANN, JJ., concur.